Citation Nr: 0216186	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for loss of sense of smell 
claimed as proximately due to or the result of service-
connected disability from allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from August 1951 to 
August 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for loss of sense of smell, claimed by the 
veteran as being secondary to his service-connected 
disability from allergic rhinitis and sinusitis.

In a March 2001 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for loss of sense 
of smell secondary to allergic rhinitis and sinusitis.  The 
Board reopened the claim and remanded the matter to the RO to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).

The veteran has continued to assert that he is entitled to a 
higher rating for allergic rhinitis and sinusitis.  That 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's claimed disability from loss of sense of 
smell was not incurred during his active duty service and is 
not proximately due to or the result of his service-connected 
disability from allergic rhinitis and sinusitis.

CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002)); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
loss of sense of smell claimed as proximately due to or the 
result of service-connected disability from allergic rhinitis 
and sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from loss 
of sense of smell which is proximately due to or the result 
of his service-connected allergic rhinitis and sinusitis.  
For the reasons and bases discussed below, the Board has 
concluded that the veteran is not entitled to service 
connection for loss of sense of smell, claimed as proximately 
due to or the result of service-connected disability from 
allergic rhinitis and sinusitis.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's service medical records show that he had 
chronic purulent sinusitis in service.  The service medical 
records do not show that he had complaints, diagnoses, or 
treatment for loss of sense of smell during his active 
military service.  At the time of his medical examination for 
separation from service, an examiner indicated that the 
veteran's nose and neurologic systems were clinically normal.

The veteran does not contend that his claimed loss of sense 
of smell was incurred during his active military service.  
Rather, he contends that the claimed disability is secondary 
to his service-connected disability from allergic rhinitis 
and sinusitis.

The veteran was granted entitlement to service connection for 
sinusitis by a December 1953 rating decision.  In an August 
1963 rating decision, the veteran was granted entitlement to 
service connection for allergic rhinitis, tonsillitis, 
pharyngitis, and tonsillectomy.

In a September 1994 decision, the Board denied a separate 
rating for the veteran's claim of loss of sense of smell.  In 
a March 2001 decision, the Board reopened the veteran's claim 
for service connection for loss of sense of smell, claimed as 
secondary to his service-connected disability from allergic 
rhinitis and sinusitis.

After reviewing the entire record, the Board finds that the 
veteran does not have total loss of sense of smell which 
would entitle him to compensable disability separate from the 
disability associated with his service-connected allergic 
rhinitis and sinusitis.  A summary of the evidence upon which 
this finding is based follows.

When the veteran was examined in June 1992, his nose, and 
specifically the olfactory area, showed no pathology.  He was 
able to smell ammonia.  

The veteran was examined again for compensation purposes in 
December 1996.  His subjective complaints included loss of 
smell.  Examination of his nose revealed congested inferior, 
middle, and superior turbinates.  Otherwise, his nose, 
including the olfactory area, was normal.  The reported 
diagnosis was chronic rhinitis.

When the veteran underwent a VA examination in August 1997, 
he reported that he had been unable to smell since an episode 
of sinusitis eight years before.  On examination, his nose 
was completely normal.  He stated that he could not smell the 
coffee that was the object of the test.  The examiner 
reported a diagnosis of normal nose.  He noted that the 
patient had had many paranasal sinus X-rays as well as a CT 
scan since 1991 and these studies showed that his paranasal 
sinuses were within normal limits.  Based on his examination 
and the previous studies, the examiner reported his opinion 
that the veteran's claimed loss of smell was not due to 
sinusitis.

The Board has considered the August 1996 statement from a 
private physician who reported that he had examined the 
veteran once on the preceding day.  The physician stated that 
an "important" symptom of the veteran's chronic 
rhinosinusitis was anosmia due to chronic rhinosinusitis.  
The physician characterized the veteran's anosmia as 
"total".  

The Board affords more weight to the findings made during the 
several VA examinations discussed above.  In particular, it 
is apparent that the examiner who conducted the August 1997 
examination had the benefit of review of the veteran's claims 
file, which included his medical records.  In contrast, the 
private physician's statement does not indicate that he had 
the benefit of review of the veteran's medical records; does 
not indicate his medical specialty, if any; and does not 
indicate whether - and how - he actually tested the veteran's 
sense of smell.

For the foregoing reasons and bases, the Board finds that the 
veteran's subjective complaints of loss of smell are not 
related to any disease or injury he incurred during his 
active duty service, including allergic rhinitis or 
sinusitis.  Therefore, the Board concludes that the veteran 
is not entitled to service connection for loss of sense of 
smell.

The Board has noted that the veteran has, on occasions, been 
found to have congested nasal turbinates and that his nasal 
congestion has occasionally inhibited his ability to smell.  
Those findings are not equivalent to a medical finding that 
the veteran has lost his sensory ability to smell.

The Board further notes that a compensable rating for loss of 
smell requires complete loss, and must be supported by 
clinical findings of an anatomical or pathological basis for 
the condition.  38 C.F.R. § 6275 (2002).  The record contains 
no findings of an anatomical or pathological basis for the 
veteran's subjective complaints of loss of his sense of 
smell.  Consequently, the Board concludes that the record 
does not establish the presence of current disability, which 
is one of the elements necessary for a grant of service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The preponderance of the evidence is against a finding that 
the veteran's claimed disability from loss of sense of smell 
is proximately due to or the result of his service-connected 
disability from allergic rhinitis and sinusitis.  The Board 
finds that the veteran's claimed loss of sense of smell is 
not the result of a service-connected disability.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for loss of sense of smell claimed as 
secondary to his service-connected disability from allergic 
rhinitis and sinusitis.

II.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
September 1997 rating decision, the Statement of the Case, 
the Supplemental Statement of the Case, and a letter dated in 
April 2001.  The veteran's written statements indicate that 
he clearly understands that he should present medical 
evidence showing that his claimed anosmia is secondary to his 
service-connected disability from rhinitis and sinusitis.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In the RO's April 2001 
letter, the RO specifically advised the appellant that he 
could obtain private medical records and submit them to VA, 
or identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has had several opportunities to identify sources of 
evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, and the statements 
filed on his behalf by his representative.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.  The Board finds that 
additional examinations are not necessary to make a decision 
on this claim, as the examinations already provided address 
the question of the etiology of the veteran's claimed 
disability from anosmia.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for loss of sense of smell, 
claimed as proximately due to or the result of service-
connected disability from allergic rhinitis and sinusitis, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

